
	
		II
		112th CONGRESS
		1st Session
		S. 173
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Sacramento River National Recreation
		  Area in the State of California. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Sacramento River National
			 Recreation Area Act of 2011.
		2.DefinitionsIn this Act:
			(1)Advisory
			 CouncilThe term Advisory Council means the
			 Sacramento River National Recreation Area Advisory Council established by
			 section 5(a).
			(2)Management
			 planThe term management plan means the management
			 plan for the Recreation Area prepared under section 4(c).
			(3)Recreation
			 AreaThe term Recreation Area means the Sacramento
			 River National Recreation Area.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means the State of California.
			3.Establishment of
			 Sacramento River National Recreation Area
			(a)In
			 GeneralTo conserve, protect, and enhance the landscape described
			 in subsection (b) in order to promote the outstanding recreational, ecological,
			 geological, scenic, cultural, and historic resources, fish and wildlife values,
			 and other resources of the landscape, there is established the Sacramento River
			 National Recreation Area in the State, to be managed by the Secretary.
			(b)BoundariesThe
			 Recreation Area shall consist of approximately 17,869 acres of Federal land in
			 Tehama County and Shasta County, California, adjacent to the Sacramento River,
			 lower Battle Creek, and lower Paynes Creek, as generally depicted on the map
			 entitled Sacramento River National Recreation Area and dated
			 February 2, 2010.
			(c)Map
				(1)In
			 generalAs soon as practicable, but not later than 3 years, after
			 the date of enactment of this Act, the Secretary shall submit a map and legal
			 description of the Recreation Area to—
					(A)the Committee on
			 Energy and Natural Resources of the Senate; and
					(B)the Committee on
			 Natural Resources of the House of Representatives.
					(2)EffectThe
			 map and legal description submitted under paragraph (1) shall have the same
			 force and effect as if included in this Act, except that the Secretary may
			 correct any clerical and typographical errors in the map and legal
			 description.
				(3)AvailabilityCopies
			 of the map submitted under paragraph (1) shall be on file and available for
			 public inspection in—
					(A)the Office of the
			 Director of the Bureau of Land Management; and
					(B)the appropriate
			 office of the Bureau of Land Management in California.
					(d)Inclusion in
			 National Landscape Conservation SystemThe Recreation Area shall
			 be included in the National Landscape Conservation System.
			4.Management
			(a)In
			 GeneralThe Secretary shall manage the Recreation Area to further
			 the purposes described in section 3(a), in accordance with—
				(1)this Act;
				(2)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
				(3)any other
			 applicable law.
				(b)UsesThe
			 Secretary shall only allow uses of the Recreation Area that would further the
			 purposes for which the area is designated, as described in section 3(a).
			(c)Recreation area
			 management plan
				(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall submit a comprehensive plan for the long-range
			 protection and management of the Recreation Area to—
					(A)the Committee on
			 Energy and Natural Resources of the Senate; and
					(B)the Committee on
			 Natural Resources of the House of Representatives.
					(2)Contents of
			 planThe management plan—
					(A)shall describe
			 the appropriate uses and management of the Recreation Area in accordance with
			 this Act;
					(B)may incorporate
			 any appropriate decisions, as determined by the Secretary, in accordance with
			 this Act, that are contained in any management or activity plan for the area
			 completed before the date of enactment of this Act;
					(C)may incorporate
			 appropriate wildlife habitat management plans or other plans prepared for the
			 land within or adjacent to the Recreation Area before the date of enactment of
			 this Act, in accordance with this Act;
					(D)shall include a
			 monitoring and enforcement strategy;
					(E)shall be prepared
			 in consultation with—
						(i)the
			 Sacramento River National Recreation Area Advisory Council;
						(ii)appropriate
			 Federal, State, and local agencies (including Tehama County and Shasta County,
			 California);
						(iii)adjacent
			 landowners; and
						(iv)other
			 stakeholders; and
						(F)may use
			 information developed under any studies of land within or adjacent to the
			 Recreation Area carried out before the date of enactment of this Act.
					(d)Acquisition of
			 property
				(1)In
			 generalThe Secretary may acquire land adjacent to the National
			 Recreation Area by purchase from willing sellers, donation, or exchange.
				(2)ManagementAny
			 land acquired under paragraph (1) shall be managed in accordance with—
					(A)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
					(B)this Act;
			 and
					(C)any other
			 applicable law (including regulations).
					(3)Improved
			 accessThe Secretary may acquire, through voluntary sale,
			 donation, exchange, or easement, land or interest in land to improve public
			 safety in providing access to the Recreation Area.
				(e)Private
			 Property
				(1)Access to
			 private property
					(A)In
			 generalThe Secretary shall provide landowners adequate access to
			 inholdings within the Recreation Area.
					(B)InholdingsFor
			 access purposes, private land adjacent to the Recreation Area to which there is
			 no other practicable access except through the Recreation Area shall be managed
			 as an inholding.
					(2)Use of private
			 propertyNothing in this Act affects the ownership, management,
			 or other rights relating to any non-Federal land (including any interest in any
			 non-Federal land).
				(3)Buffer
			 zonesNothing in this Act creates a protective perimeter or
			 buffer zone around any area designated as a Recreation Area by this Act.
				(4)Valid
			 rightsNothing in this Act affects any easements, rights-of-way,
			 and other valid rights in existence on the date of enactment of this
			 Act.
				(f)Water Right
			 ExclusionNothing in this Act—
				(1)shall constitute
			 or be construed to constitute either an express or implied reservation by the
			 United States of any water or water rights with respect to the land designated
			 as a National Recreation Area by section 3(a); or
				(2)shall affect any
			 water rights existing on the date of enactment of this Act.
				(g)Hunting and
			 fishingNothing in this Act—
				(1)limits hunting or
			 fishing; or
				(2)affects the
			 authority, jurisdiction, or responsibility of the State to manage, control, or
			 regulate fish and resident wildlife under State law (including regulations),
			 including the regulation of hunting or fishing on public land managed by the
			 Bureau of Land Management.
				(h)Motorized
			 VehiclesExcept in cases in which motorized vehicles are needed
			 for administrative purposes or to respond to an emergency, the use of motorized
			 vehicles on public land in the Recreation Area shall be permitted only on
			 routes designated by the management plan for the use of motorized
			 vehicles.
			(i)Motorized
			 Boats
				(1)In
			 generalNothing in this Act restricts the use of motorized boats
			 on the Sacramento River.
				(2)RegulationTehama
			 County and Shasta County, California, and the California Department of Boating
			 and Waterways shall retain authority to regulate motorized boating for the
			 purpose of ensuring public safety and environmental protection.
				(j)GrazingIn
			 the Recreation Area, the grazing of livestock in areas in which grazing is
			 allowed as of the date of enactment of this Act shall be allowed to continue,
			 consistent with—
				(1)this Act;
				(2)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
				(3)any regulations
			 promulgated by the Secretary, acting through the Director of the Bureau of Land
			 Management.
				(k)WithdrawalSubject
			 to valid existing rights, all Federal land within the Recreation Area is
			 withdrawn from—
				(1)all forms of
			 entry, appropriation, and disposal under the public land laws;
				(2)location, entry,
			 and patenting under the mining laws; and
				(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
				5.Sacramento River
			 National Recreation Area Advisory Council
			(a)EstablishmentThere
			 is established an advisory council to be known as the Sacramento River
			 National Recreation Area Advisory Council.
			(b)PurposeThe
			 purposes of the Advisory Council are—
				(1)to ensure public
			 involvement in the management of the Recreation Area;
				(2)to provide advice
			 and recommendations to the Secretary relating to the development,
			 implementation, and amendment of the management plan; and
				(3)to improve
			 collaborative relationships among persons and entities interested in the
			 management of the Recreation Area.
				(c)Composition of
			 CouncilThe Advisory Council shall consist of 11 members, of
			 whom—
				(1)3 members shall
			 be appointed by the Secretary, based on recommendations from the Board of
			 Supervisors of Tehama County, to represent Tehama County, California;
				(2)1 member shall be
			 appointed by the Secretary, based on recommendations from the Board of
			 Supervisors of Shasta County, to represent Shasta County, California;
				(3)1 member shall be
			 appointed by the Secretary to represent the conservation community that is
			 carrying out conservation activities in or near the Recreation Area;
				(4)1 member shall be
			 appointed by the Secretary from the livestock grazing community in or near the
			 Recreation Area;
				(5)1 member shall be
			 appointed by the Secretary to represent Indian tribes in or near the Recreation
			 Area; and
				(6)4 members shall
			 be appointed by the Secretary to represent different sectors of the recreation
			 community that are carrying out activities in or near the Recreation
			 Area.
				(d)Terms
				(1)In
			 generalExcept as provided in paragraph (3), a member of the
			 Advisory Council shall be appointed to a term of 4 years.
				(2)ReappointmentA
			 member of the Advisory Council may be reappointed to additional 4-year
			 terms.
				(3)Initial
			 termOf the members initially appointed to the Advisory
			 Council—
					(A)5 shall be
			 appointed for a term of 2 years; and
					(B)6 shall be
			 appointed for a term of 4 years.
					(e)Chairperson
				(1)In
			 generalThe Advisory Council shall elect a member of the Advisory
			 Council to serve as chairperson of the Advisory Council.
				(2)TermThe
			 chairperson of the Advisory Council shall serve for a term of 1 year.
				(3)ReelectionThe
			 chairperson may be reelected for additional 1-year terms.
				(f)Consultation
			 With SecretaryThe Secretary shall consult with the Advisory
			 Council on a periodic basis to discuss matters relating to the development and
			 implementation of the management plan for the Recreation Area.
			(g)Meetings
				(1)In
			 generalThe Advisory Council shall meet—
					(A)at the call of
			 the Secretary; but
					(B)not less
			 than—
						(i)4
			 times annually while the management plan is being developed, unless a majority
			 of members of the Advisory Council determine the meetings to be unnecessary;
			 and
						(ii)not less than
			 annually after the management plan is completed.
						(2)Public
			 accessAll meetings of the Advisory Council shall be open to the
			 public.
				(3)Public
			 commentsDuring meetings, the Advisory Council shall provide
			 interested persons a reasonable opportunity to comment on the management of the
			 Recreation Area.
				(4)NoticeThe
			 Secretary shall provide appropriate notice of the time, date, and location of
			 each meeting of the Advisory Council.
				(h)CompensationMembers
			 of the Advisory Council shall serve without pay.
			(i)Termination
				(1)In
			 generalExcept as provided in paragraph (2), the Advisory Council
			 shall terminate on the date that is 20 years after the date of enactment of
			 this Act.
				(2)ExceptionThe
			 Secretary may, at the request of the Advisory Council, extend the authority of
			 the Advisory Council beyond the date specified in paragraph (1).
				6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as are
			 necessary.
		
